Petition for Writ of Mandamus Dismissed and Opinion filed April 7, 2009







Petition
for Writ of Mandamus Dismissed and Opinion filed April 7, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00259-CV
____________
 
IN RE HARVEY BRAMLETT, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On March
24, 2009, relator, Harvey Bramlett, Jr., filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In the petition, relator requests that we compel the
Honorable Kenneth Keeling, presiding judge of the 287th District Court of
Walker County, to vacate his March 31, 2008 and April 15, 2008 orders directing
that court costs and fees in the underlying case be paid out of relator=s inmate trust account as void
because of a subsequent transfer of venue to Potter County.  
Each
court of appeals for a court of appeals district may issue all writs of
mandamus against a judge of a district or county court in the court of appeals
district.  Tex. Gov=t Code Ann. ' 22.221(b)(1).  Walker County is not a county within our
district.  Therefore, we are without jurisdiction to consider relator=s petition.  




Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction.
 
PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.